Citation Nr: 0112914	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  97-20 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
November 1971.  He died in March 1996.  The appellant is the 
veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC.  The Board in August 1999 
remanded the case to the RO for further development.


FINDINGS OF FACT

The appellant's service-connected schizophrenia with PTSD 
caused or rendered him less capable of resisting the effects 
of the fatal AIDS-related pneumonia and therefore it was 
material in causing death.


CONCLUSION OF LAW

A service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 5107, 1310 (West 1991); 38 C.F.R. §§ 3.103, 3.303, 3.312 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Statement of policy.  Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation.  Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

(a) The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312.

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

Analysis

The service medical records were pertinently unremarkable.  
The veteran filed his original claim with VA for a nervous 
disorder in 1975.  The VA hospitalization for character and 
behavior disorder in 1975 mentioned alcohol use and heroin 
use.  Readmission in 1976 was for intravenous drug abuse, 
anxiety reaction and probable viral hepatitis.  Records from 
The Psychiatric Institute of Washington in the early 1980's 
report a history of substance use beginning in the military 
service.  VA hospitalized the veteran late in 1984 for 
alcohol dependence and rehabilitation and the record noted 
heroin use.  He was seen earlier in 1984 for substance abuse 
and antisocial personality traits.  The VA hospitalization 
early in 1985 found major depressive disorder and post-
traumatic stress syndrome in addition to narcotic and alcohol 
abuse.  He admitted to intravenous heroin abuse.  Readmission 
in late 1986 was for Post-traumatic stress disorder (PTSD).  
VA hospitalizations in mid and late 1987 for substance abuse 
note he was HIV positive.  HIV means human immunodeficiency 
virus and AIDS means acquired immunodeficiency syndrome.  
Dorland's Illustrated Medical Dictionary, 39, 771 (28th ed. 
1994).

A VA psychiatry examiner in January 1988 found PTSD and 
alcohol abuse and noted there had been a positive HIV 
finding.  VA hospitalization in May 1988 found PTSD, 
alcoholism and HIV positive status.  Readmission in early 
1989 and again in mid 1989 also found polydrug abuse and 
PTSD.  Heroin abuse and dependence was noted during another 
VA admission early in 1989.  His readmission late in 1989 
noted PTSD and atypical psychosis in addition to substance 
abuse and positive HIV.  A VA psychiatry board that met in 
late 1989 found the veteran met the criteria for PTSD and 
atypical psychosis which commenced in Vietnam as well as 
polysubstance abuse.  

VA admitted the veteran again late in 1991 for polysubstance 
abuse, PTSD and a history of schizophrenia.  VA vocational 
rehabilitation assessment in 1992 found him unstable and in 
need of stabilization before the evaluation to determine 
feasibility could continue.  VA found training was determined 
to be not feasible late in 1992.  VA hospitalization in 1992 
noted HIV positive status since 1988 and essentially the same 
set of diagnoses.  A VA psychiatry examiner in 1992 found 
schizophrenia as a consequence of PTSD and polysubstance 
abuse of alcohol, heroin and cocaine in partial remission.  
Possible AIDS was noted after evaluation during readmission 
in late 1992 that also found antisocial personality disorder, 
cocaine and heroin dependence.

Other VA records show the veteran's readmission in 1994 for 
heroin dependence and a history of PTSD and in September 1995 
and October 1995 for heroin abuse and dependence, 
polysubstance abuse, history of PTSD, psychosis not otherwise 
specified and AIDS.  

The veteran's death in March 1996 was certified as sepsis due 
to AIDS-related pneumonia.  The Board in remanding the case 
asked the RO to obtain terminal hospitalization records, 
records of treatment at a Minnesota facility and other 
pertinent records the appellant identified.  In addition, the 
Board asked for personnel records from specified employment 
and VA records including a statement from a physician who 
reportedly linked the veteran's psychiatric disability to his 
death.  The RO was able to obtain some of the records and a 
medical opinion.  

In August 2000 a VA psychiatrist wrote that the veteran had 
severe schizophrenia and severe PTSD and that individuals 
with such psychiatric problems are known to have a greater 
probability of engaging in high risk behaviors and thus are 
at a greater risk of contracting AIDS.  Thus, the 
psychiatrist said, the veteran was at a greater risk for 
developing AIDS than a person without these conditions.  The 
psychiatrist pointed out there were indications in the record 
that the veteran, generally non-compliant with psychiatric 
treatment, at times used alcohol and drugs including 
intravenous narcotics to self medicate his psychiatric 
symptoms and in this manner his psychiatric conditions 
contributed to his drug use.  

To the VA psychiatrist, the ultimate question was whether the 
veteran would have become a drug addict and would have died 
from AIDS-related pneumonia if he had not had schizophrenia 
and PTSD.  He answered his self-posed philosophical question 
by stating that it was impossible to answer.  The 
psychiatrist opined that even framing a response in terms of 
rough probabilities would be too speculative to attempt.

The Board has the benefit of the veteran's RO hearing 
testimony in late 1992.  The appellant appeared at a Board 
hearing in June 1999 and supplemented the record with 
HIV/AIDS Risks as a Consequence of Schizophrenia, I. 
Gottesman and C. Groome (Schizophrenia Bulletin 1997) and 
Diseases Among Men 20 Years After Exposure to Severe Stress: 
Implications for Clinical Research and Medical Care, J. 
Boscarino (Psychosomatic Medicine 1997).  She added later 
American Diagnostic Criteria for PTSD that listed addiction 
among the associated features and information from a VA 
publication Physical Health and PTSD.  She provided 
additional testimony at a Board hearing in April 2001.

When the RO initially considered the appellant's claim and 
denied it, the reasoning was, in essence, that AIDS was not 
related to military service and that a service-connected 
disability did not cause or contribute to death.  The 
statement of the case added that the veteran was a known drug 
abuser and a high risk for AIDS.  On further review, the RO 
in finding against the appellant held that the VA medical 
opinion failed to conclusively relate the service-connected 
condition to the veteran's death.

The Board observes that a rating decision in 1976 did not 
mention substance abuse as willful misconduct when it denied 
service connection for a character and behavior disorder.  
The May 1988 rating decision that granted service connection 
for PTSD and a 50 percent disability rating from January 17, 
1985 did not formally rate alcohol or substance abuse.  
Rating reviews in 1990 did not characterize the veteran's 
substance abuse in granting temporary total disability 
evaluations for VA hospitalization in May and December 1989 
and August 1990.  The RO hearing officer, in granting a 100 
percent rating for psychiatric disability that was found to 
include schizophrenia, did not review the polysubstance abuse 
for rating purposes.  Nor was it discussed for rating 
purposes in the implementing rating decision in May 1993 that 
assigned a January 1989 effective date for the 100 percent 
rating for chronic schizophrenia secondary to PTSD.  Again in 
February 1994, the last rating decision prior to the 
veteran's death, there was no reference to the substance 
abuse. 

Of course, compensation may be appropriate for disability of 
alcohol or substance abuse secondary to a service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368, 1376, 1378 
(Fed. Cir. 2001) holding "We think the best interpretation 
of the statute is that it precludes compensation only in two 
situations: 1) for primary alcohol abuse disabilities; and 2) 
for secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse."  "We would stress 
that the language of § 1110 seems to only permit compensation 
in the third situation, where there is indeed a causal 
relationship between a service-connected disability, such as 
PTSD, and an alcohol or drug abuse disability." 

The Board has reviewed the record carefully in light of the 
law and regulations as set forth herein.  Initially, the 
Board observes that the appellant's claim is substantiated by 
the medical evidence and unopposed sworn testimony which is 
presumed truthful.  See for example Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Board is of the opinion that the 
record as it now stands is adequate for an informed 
determination and that the duty to assist has been fulfilled.  
The RO conscientiously completed the development asked for by 
the Board remand and obtained a medical opinion from a VA 
psychiatry specialist and other pertinent evidence.  
Therefore, the Board finds no need for further development in 
light of the recently enacted VCAA.

In view of the evidence, there appears to be agreement that 
the veteran's death was the result of AIDS-related pneumonia.  
He was service-connected for schizophrenia and PTSD rated 100 
percent for several years before his death.  In order for the 
appellant to prevail, it is only necessary that the probative 
evidence for and against the claim be in relative equipoise.  
The favorable evidence need not outweigh that which is 
unfavorable for the appellant to be entitled to the benefit 
of the doubt.  To deny the claim would require that the 
evidence preponderate against it.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  In other words, in this case it 
would have to be established by a preponderance of the 
competent evidence that the fatal AIDS-related pneumonia was 
not linked to service-connected disability and that such 
disability was not a material factor in the cause of the 
veteran's death.  For example, one of the bases for a 
contributory cause of death is where a service-connected 
disability rendered the veteran less capable of withstanding 
the effects of the pneumonia.  The Board in remanding the 
case sought to establish a primary or contributory service-
connected cause of death through medical evidence, as this 
was a significant element that was not clearly established in 
the record available.  

In summary, the undisputed evidence shows that the veteran, 
psychotic with PTSD, alcoholism and intravenous drug use, 
developed AIDS and succumbed to AIDS-related pneumonia.  He 
had an extensive record of hospital admissions that were 
brief for the most part and, as noted by the VA psychiatrist, 
he was non-compliant with treatment modes.  According to the 
appellant's uncontradicted testimony, the veteran had a 
chaotic existence and apparently had some periods of 
homelessness.  

The VA psychiatrist opined that individuals with severe 
schizophrenia and PTSD were known for a higher probability of 
high risk behavior and thus an increased likelihood for 
developing AIDS.  The VA psychiatrist did not appear to 
assume facts not in evidence regarding the nature and extent 
of the veteran's psychiatric disability.  Thus the 
psychiatrist's opinion could be reasonably interpreted as 
conceding an obvious connection between schizophrenia, PTSD 
and risk behaviors such as intravenous drug use.  Implicit in 
the opinion is the link between such factors and the 
veteran's HIV infection which subsequently developed into 
fatal AIDS.  What is notable in the VA medical opinion is the 
examiner's characterization of the relationship as not being 
variable or etiologically undetermined or hypothetical except 
where it would not be so related.  The examiner felt it would 
be speculative to provide any probability for the veteran to 
have developed AIDS had he not had schizophrenia and PTSD.  

The VA psychiatrist appeared to have considered factors 
specific to the veteran's case and the Board may reasonably 
conclude that the opinion reflected significant knowledge and 
analysis of pertinent data regarding the potential 
complications of psychosis and PTSD including the potential 
for high risk behavior.  Alemany, 9 Vet. App. at 519.  The 
opinion did confront the likelihood that the service-
connected disability made the veteran a likely candidate to 
engage in behavior that led to the fatal AIDS-related 
pneumonia thereby contributing to his death.  As with any 
piece of evidence, the weight to be attached to a medical 
opinion is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The Board must assess 
the weight and credibility to be given to the evidence.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

From the perspective of ultimate weight, the VA opinion can 
reasonably be accorded significant probative weight in 
support of the claim as it did assess or indicate an 
awareness of factors specific to the veteran that supported 
the conclusion in favor of a primary or contributory cause of 
death.  The psychiatrist seemed to rely on observations 
specific to the veteran on the question of a contributory 
cause of death and, as noted previously, did not comment on 
the theory of contribution to death not related to the 
service-connected disorders.  The Board does find the opinion 
is significant favorable evidence.  In essence, even if the 
Board accepted the opinion as conceding a possibility of a 
cause of death not linked to psychosis or PTSD, the question 
then is whether the evidence would tend to place the veteran 
outside of the higher probability group that may have likely 
developed AIDS and subsequently a fatal AIDS-related 
pneumonia as a result of the combined effects of 
schizophrenia and PTSD.  See for example Smith v. Brown, 8 
Vet. App. 546, 553 (1996).  

The description of the veteran in the numerous VA medical 
reports is significant in light of the material submitted by 
the appellant.  He undoubtedly showed a need for supervision 
to maintain hygienic and nutritional needs.  No substantial 
doubt has been raised from the record to find that the 
psychosis and coincidental PTSD would not have been 
significant factors in his death.  Thus there is support for 
a causal connection between his psychosis, PTSD, and high 
risk behavior such as he engaged in.  

Viewing this record objectively and applying the regulations 
liberally, as VA intended, the Board is left with the VA 
medical opinion and other evidence that does not preponderate 
against the claim.  The VA opinion in part does offer 
credible evidence in support of a service-connected cause of 
death.  The Board concludes that the evidence, viewed 
objectively and liberally, is at least in relative equipoise.  
The information gleaned from the sworn testimony regarding 
his behavior, viewed with the medical evidence, would 
reasonably lead one to conclude that the veteran's 
psychiatric disability was a significant factor in his death.  
In the Board's opinion the record does not offer a definite 
or obvious etiology to refute the possible psychosis and 
PTSD-related influence in the development of AIDS-related 
illness by a preponderance of the evidence.  Alemany, 9 Vet. 
App. at 519.  Conclusive evidence is not needed.  Having 
reviewed the evidence, the Board finds that the elements 
necessary to establish service connection for the cause of 
the veteran's death have been met, as a preponderance of the 
evidence is not against the claim. 

The Board notes that this appeal included the issue of 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).  This issue has 
been rendered moot by the Board's decision on the increased 
rating matter.  The Board believes the mootness doctrine 
precludes consideration of the matter.  However, the Board 
intends to provide reasons and bases for its view.  ZP v. 
Brown, 8 Vet. App. 303 (1995).  In essence, with the grant of 
service connection for the cause of death under 38 U.S.C.A. 
§ 1310 there no longer exists any case or controversy as to 
the entitlement to death compensation.  Having resolved the 
claim fully on one theory of entitlement, there is no longer 
a question or controversy regarding the entitlement under an 
alternative theory.  No greater benefit could be provided.  
Nor are any exceptions to the mootness doctrine present.  
See, for example, Thomas v. Brown, 9 Vet. App. 269, 270 
(1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995) and 
Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  See also, 
38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  See also 
VAOPGCPREC 6-99.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	Mark J. Swiatek 
	Acting Member, Board of Veterans' Appeals



 

